Memorandum. The police were obligated to respond to the call and investigate the complaint of a man armed with a gun. *1053At night in a high crime area they found the defendant who matched the description given by the caller. When, upon inquiry by the police, the defendant gave an unintelligible, unresponsive reply, the officer could then make a limited pat down search in the nature of a frisk, not to discover evidence of a crime, but in order to pursue his investigation without fear of violence (see, People v Stewart, 41 NY2d 65).
Accordingly, the order of the Appellate Division should be reversed and the case remitted to that court for review of the facts.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order reversed and the case remitted to the Appellate Division, First Department, for further proceedings in accordance with the memorandum herein.